—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered October 7, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*572The defendant’s remaining contentions are either unpreserved for review or without merit.
Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur.